Citation Nr: 1021419	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of torn 
cartilage of the left knee.

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as a psychosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1972, from May 1972 to March 1975, and from November 1979 to 
December 1981.

The RO previously denied service connection for residuals of 
torn cartilage of the left knee and a psychosis in a November 
1982 rating decision.  Although notified of the denial, the 
Veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2006 rating decision, in which the RO, inter 
alia, confirmed and continued the denial of service 
connection for residuals of torn cartilage of the left knee 
and declined to reopen the claim for service connection for a 
psychosis.  The Veteran filed a notice of disagreement (NOD) 
in August 2006, and the RO issued a statement of the case 
(SOC) in November 2006.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2006.  The RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claims in 
January 2007.

In September 2006, the Veteran was scheduled for a hearing 
before a Decision Review Officer at the RO.  In September 
2006, the Veteran cancelled this hearing.

In his December 2006 substantive appeal, the Veteran 
requested a Board hearing; however, in a January 2007 letter, 
he indicated that he did not want a Board hearing.

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in January 2008, 
the Veteran granted a power-of-attorney in favor of Texas 
Veterans Commission with regard to the claims on appeal.  The 
Board recognizes the change in representation.

In the January 2009 decision, the Board granted the Veteran's 
requests to reopen the claims for service connection for 
residuals of torn cartilage of the left knee and an acquired 
psychiatric disability, claimed as a psychosis, and remanded 
the claims, on the merits, to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.  
After completing the requested development, the AMC continued 
to deny each claim for service connection (as reflected in an 
April 2010 SSOC) and returned the matters on appeal to the 
Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim remaining on appeal have been 
accomplished.

2.  While the Veteran has complained of left knee 
instability, there is no competent medical evidence that the 
Veteran currently has a left knee disability residual to in-
service injury.

3.  While the Veteran complained of psychiatric symptoms in 
service, no psychiatric disability was then diagnosed ; post-
service, although the Veteran has reported that he has a 
psychosis, there is no competent medical evidence of a 
current diagnosis of an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of torn 
cartilage of the left knee are not met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 
3.655(b) (2009).

2.  The criteria for service connection for an acquired 
psychiatric disorder, claimed as a psychosis, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655(b) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a February 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The July 2006 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the February 2006 letter.  

A March 2009 letter provided the Veteran with general 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2009 letter, 
and opportunity for the Veteran to respond, the April 2010 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records and the reports of February 1982 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.  In this regard, the record 
reflects that, pursuant to the Board remand, VA examinations 
to address each of the Veteran's claims were scheduled in 
April 2009, but the Veteran did not report for either 
examination.  The claims file contains a notice letter 
informing the Veteran of the dates, times and locations of 
each examination.  These letters were not returned as 
undeliverable, and there is no evidence that the Veteran 
contacted the VA Medical Clinic (VAMC) to indicate that he 
was unable to keep the scheduled appointments or to request 
that they be rescheduled.  Furthermore, the evidence reflects 
that the Veteran was contacted on April 7, 2009 by telephone 
to determine whether he could attend both examinations on 
April 14, 2009.  The Veteran agreed.  Furthermore, on a May 
2009 written statement, the Veteran included his address, 
which is the same one that was used in the VA examination 
notification letters. 
 
In light of the above, the Board finds that the RO has 
complied with the remand instructions to the extent possible, 
and no further action in this regard is warranted.  Because 
the Veteran failed to report to VA examinations scheduled in 
connection with an original claim, as indicated in the prior 
remand, each claim is being evaluated on the basis of the 
evidence of record.  See 38 C.F.R. § 3.655(b).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis and psychosis, which develop to a 
compensable degree (10 percent for arthritis and psychosis) 
within a prescribed period after discharge from service (one 
year for arthritis and psychosis), although there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;38 C.F.R. 
§§ 3.307, 3.309.  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).  During the pendency of this 
appeal, 38 C.F.R. § 3.384 was added to further define a 
"psychosis" to include brief psychotic disorder; delusional 
disorder; psychotic disorder due to general medical 
condition; psychotic disorder not otherwise specified; 
schizoaffective disorder; schizophrenia; schizophreniform 
disorder; shared psychotic disorder; and substance-induced 
psychotic disorder.  Id.  (effective August 28, 2006).





A.  Left Knee

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for residuals of torn cartilage of the left knee 
must be denied.

A July 1980 service record shows that the Veteran was 
evacuated to Walter Reed with a diagnosis of a tear of the 
left medial meniscus.

In August 1980, the Veteran was discharged to duty from 
Walter Reed after having undergone orthopedic surgery.  The 
diagnosis was left knee anterior cruciate tear.

A hospitalization summary, dated in October 1980, indicates 
that the Veteran was admitted in July 1980 with the chief 
complaint of left knee pain and giving out.  He underwent 
arthroscopy and arthrotomy of the left knee and was 
discharged in August 1980 with a diagnosis of anterior 
cruciate ligament, insufficient, to the left knee, with 
completely severed anterior cruciate ligament.  Other 
hospitalization records show that the Veteran complained of 
left knee pain beginning in July 1980.

The September 1981 Medical Evaluation Board examination 
report indicates that the Veteran's lower extremities 
examination was abnormal.

An October 1981 report of the Veteran's psychiatric 
hospitalization shows that the Veteran was profiled 
intermittently since 1980 for his knee when it became 
irritated.  On examination, he had weakness of the left knee, 
which did not seriously incapacitate him.  His physical 
examination was within normal limits.

An October 1981 Medical Board Report shows that the Veteran 
had a diagnosis of left knee surgery, profiled L2 when 
wearing his brace.

In January 1982, the Veteran underwent VA examination.  He 
stated that his anterior cruciate was torn in 1980.  He 
underwent exploratory surgery and was told it could not be 
fixed.  He got a kind of arthritic pain in the knee at times.  
It also popped out.  He avoided sports.  He had no trouble in 
ordinary usage, and it did not limit his walking.  On 
examination, the left knee had no deformity, tenderness, free 
fluid, enlargement, limitation of motion, crepitus, or 
instability.  There was no leg or thigh atrophy, and the 
musculature was good.  A full squat caused slight discomfort.  
Following examination, the diagnosis was torn knee cartilage 
of the left knee, as listed on his service document, and torn 
anterior cruciate ligament of the left knee, as claimed by 
the Veteran.  He had a normal physical examination.

In January 1982, the Veteran underwent VA psychiatric 
examination.  He reported that his knee popped out 
occasionally, and he was unable to stand up for a long time 
period without pain.

A January 2001 VA treatment record shows the Veteran sought 
to establish care.  He denied joint pain and weakness.  On 
examination, the physician found no musculoskeletal symptoms 
or deficits.

A December 2002 VA outpatient treatment record shows that the 
Veteran reported a torn anterior cruciate ligament in the 
left knee, but this did not cause him any real problems at 
the present time.  Among the diagnoses assigned to the 
Veteran was osteoarthritis; however, the physician did not 
specify which joint or joints were affected by the 
osteoarthritis.

A September 2005 VA outpatient record shows that the Veteran 
reported a history of surgery to the left knee in 1979.  
Examination of the lower extremities showed no edema.

An October 2006 VA record shows that the Veteran failed to 
report for his scheduled VA examination for the joints.

In a November 2006 written statement, the Veteran indicated 
that his left knee was currently very unstable and collapsed 
easily.

The evidence certainly shows that the Veteran injured his 
left knee in service and underwent surgery.  That 
notwithstanding, the Board finds that the record simply does 
not support a finding that the Veteran currently has 
residuals of such injury upon which to predicate a grant of 
service connection.

The post-service evidence includes the report of the January 
1982 VA examination, showing diagnoses of torn knee cartilage 
and torn anterior cruciate ligament.  However, the report 
shows that these diagnoses were based upon a service document 
showing that injury and the Veteran's report of his injury.  
The examination was completely normal, with the exception of 
some mild pain when the Veteran was asked to squat.  
Furthermore, while a December 2002 VA outpatient treatment 
record shows a diagnosis of osteoarthritis, the physician 
that examined the Veteran at that time did not specify which 
joint or joints were affected by this diagnosis.  
Furthermore, this diagnosis was first assigned more than 
twenty years after the Veteran's separation from service.

To clarify whether the Veteran has a current left knee 
disability that could be related to his injury in service, 
the RO scheduled him for a VA examination for the joints.  
However, as shown above, despite receiving notice both by 
letter and by telephone, the Veteran failed to report for the 
examination, and no evidence with regard to current diagnosis 
could be obtained.

Finally, the Veteran reported in a November 2006 written 
statement that his left knee was unstable and sometimes 
collapsed.  The Veteran is certainly competent to report the 
symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, this symptom, without evidence of 
underlying pathology, does not constitute a disability for VA 
purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 
31-32 (1998).

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, medical 
evidence does not establish that the Veteran has the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for residuals of torn cartilage of the 
left knee must be denied, because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.

B.  Psychiatric Disability

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for an acquired psychiatric disability, claimed as 
psychosis, must be denied.

The September 1981 Medical Evaluation Board examination 
report indicates that the Veteran's psychiatric examination 
was abnormal.

An October 1981 report of the Veteran's hospitalization notes 
that he was admitted in August 1981 with complaints that 
other people were plotting against him.  He used increasing 
amounts of alcohol and had trouble with irritability.  He was 
doing well until 1975, when he was transferred to Alaska.  
The Veteran began drinking at age fourteen.  He recently was 
admitted to and completed an alcohol rehabilitation program.  
Following examination, the diagnosis was paranoid disorder 
manifested by persistent persecutory delusions, as well as 
delusional jealousy about his wife.  He had this problem for 
approximately five years with a marked increase in severity 
in the past few months.  He had none of the symptoms or 
criteria for schizophrenia.  There was also no evidence of 
organic mental disorder.  
 
An October 1981 service treatment record indicates that the 
Veteran had goals to straighten himself out and establish 
better relationships with his family.  He was to continue 
with ongoing therapy.

An October 1981 Medical Board Report shows a diagnosis of 
paranoid disorder.  The impairment for military duty was 
marked, and civilian and industrial adaptability is 
considerable.  It was noted that the approximate date of 
origin was 1975, the disorder was incurred while the Veteran 
was entitled to basic pay, and it did not exist prior to 
service.

A November 1981 service treatment record shows the Veteran 
was assessed with anxiety and depression over his impending 
discharge from service and financial problems.

A November 1981 treatment record reveals that paranoid 
disorder was listed as the Veteran's problem.  The Veteran 
had been showing marked improvement in his paranoia.

A November 1981 Record of Inpatient Treatment shows the 
Veteran's diagnoses as alcohol abuse, continuous, and 
paranoid disorder.

A November 1981 service record indicates that the Veteran was 
doing well prior to his evacuation to Fort Knox to process 
out of service.

A November 1981 service record shows that the Veteran was 
evacuated from Wright Patterson Medical Center to Fort Knox 
with a diagnosis of schizophreniform disorder.

A November 1981 service record shows that the Veteran was 
admitted to the Ireland Army Community Hospital in Fort Knox, 
Kentucky with a notation of paranoid.

In February 1982, the Veteran underwent VA examination.  He 
stated that his psychiatric problems began in 1976, when he 
was stationed in Alaska.  He began drinking heavily.  The 
problems got worse, and he was seen by a psychiatrist in July 
1981.  He was hospitalized for two weeks and then was an 
inpatient for alcohol rehabilitation.  The Veteran was 
currently under no psychiatric care and on no medication.  He 
stated that he felt fine since retiring from service, and his 
only problem has been anger and abuse related to his wife and 
children.  He denied depression, crying spells, and suicidal 
ideation.  Following examination, the diagnostic impression 
was alcohol abuse, currently in remission.

A January 2001 VA treatment record shows the Veteran sought 
to establish care.  He denied any psychiatric symptoms.  On 
examination, the physician found no psychiatric symptoms or 
deficits.

In February 2003, the Veteran was seen for an individual 
visit to discuss his need for mental health and medical care.  
The Veteran had a pattern of inappropriate behavior in which 
he made numerous telephone calls to the VA clinic.  He was 
informed that the clinic would not tolerate this behavior.  
The Veteran refused mental health evaluation at this time.  
He alluded to having been in psychiatric care in the past but 
refused to offer any details in terms of providers, 
medications, or places he had been hospitalized.

A September 2005 VA outpatient treatment record shows that 
the Veteran met with a social worker.  He was interviewed to 
assess for psychosocial issues and for any mental health or 
psychological conditions.  Following the meeting, the social 
worker indicated that no current psychosocial or mental 
health needs were identified.

The evidence certainly shows diagnosis of and treatment for 
psychiatric symptoms while the Veteran was in service.  The 
service treatment records show diagnoses of paranoid 
disorder, anxiety, depression, alcohol abuse, and 
schizophreniform disorder.  It was specifically noted that 
the Veteran had no symptoms of schizophrenia or organic 
mental disorder.

Post-service evidence, however, shows only a diagnosis of 
alcohol abuse, in remission, and that diagnosis was given in 
February 1982.  All evidence dated since that time contains 
no diagnosis of a psychiatric disorder.  Specifically, the 
Board notes the September 2005 VA outpatient treatment 
record, in which the social worker that met with the Veteran 
indicated that there were no current psychosocial or mental 
health needs identified.

The RO attempted to determine whether the Veteran had a 
current psychiatric disability related to service by 
scheduling him for an examination in April 2009; however, the 
Veteran failed to report for this examination, despite 
receiving notice by both letter and telephone.  Additionally, 
a February 2003 VA outpatient treatment record reveals that 
the Veteran refused mental health evaluation at that time as 
well.  Therefore, any evidence that might have evaluated the 
Veteran with regard to a current psychiatric disability, 
could not be obtained.

Here, the evidence of record does not support a finding that 
the Veteran currently has an acquired psychiatric disorder 
that may be subject to service connection.  The evidence does 
show that the Veteran exhibited some in appropriate behavior 
in dealing with the local VA facility.  Such actions were 
noted in the VA records and were the reason for the February 
2003 appointment attended by the Veteran.  However, neither 
in that record nor in any other record after February 1982, 
is there evidence of a diagnosed acquired psychiatric 
disorder.

As such, there is no evidence that any psychiatric symptoms 
currently demonstrated by the Veteran have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Therefore, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 
225.  While the Veteran was diagnosed with alcohol abuse, 
currently in remission, in February 1982, this diagnosis, 
which is more than 25 years old, is too remote for the Board 
to find that it constitutes a current disability.  
Furthermore, while the Veteran had one diagnosis of 
schizophreniform disorder in service, neither this, nor any 
other psychosis has been diagnosed since his separation from 
service.

Finally, the Board notes that the Veteran has not initiated a 
claim for posttraumatic stress disorder (PTSD), and there is 
no evidence that he has ever been diagnosed with PTSD or a 
personality disorder.  Therefore, the Board does not need 
address any such  matters in connection with the current 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

C.  Both Claims

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the appellant's assertions, 
as well as those advanced by his representative, on his 
behalf; however, none of this evidence provides a basis for 
allowance of either claim.  As indicated above, the claims 
turn on the medical matters of current disability, and if so, 
the existence of a nexus between each disability and 
service-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the appellant nor his representative is  
shown to be other than a layperson without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for residuals of torn cartilage 
of the left knee and an acquired psychiatric disability, 
claimed as a psychosis, must be denied.  In reaching the  
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports either claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for residuals of torn cartilage of the 
left knee is denied.

Service connection for an acquired psychiatric disability, 
claimed as a psychosis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


